DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/945,288.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 at line 1: “the cytometric” should be -- a cytometric --.
Claim 1 at line 17: “the following;” should be -- the following: --.
Claim 16 at line 2: “and/or in the fluorescence” should be -- or in the fluorescence -- to be consistent with claim 6 respectively.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin (US 6,169,816 B1, provided by Applicant’s Information Disclosure Statement – IDS) in view of Sabry et al (US 6,615,141 B1, provided by Applicant’s Information Disclosure Statement – IDS) and further in view of Ortyn et al (US 2002/0146734 A1, provided by Applicant’s Information Disclosure Statement – IDS).
Re Claim 1: Ravkin discloses a method for the cytometric analysis of multiple cell samples by means of a microscope for examining multiple cell samples under a microscope, wherein the microscope is operated, alternatingly, in a transmission mode and in a fluorescence mode, and wherein at least one cell sample has at least one fluorescence marker (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, detection of red blood cells employing a combination of brightfield/transmission and fluorescence images [via sequential acquisition of brightfield and fluorescent images] of nuclear and cytoplasmic markers by means of a microscope), wherein the method comprises: moving the cell samples in one plane relative to an optical system of the microscope having at least one microscope camera (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample), wherein, during the movement of the cell samples, at least one or more images of a sub-region of the cell samples are recorded in the transmission mode and at least one or more images of the same sub-region of the cell samples are recorded in the fluorescence mode by means of the at least one microscope camera, wherein the at least one or more images of the same sub-region of the cell samples in the transmission mode, and at least one or more images of the same sub-region of the cell samples in the fluorescence mode are associated with each other (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample [via sequential acquisition of brightfield and fluorescent images]), and one or more of the following; (a) wherein the positions and/or contours of cells or cell components of the cell samples are detected in the at least one or more images of the transmission mode, and the detected intensities of the at least one or more images recorded in the fluorescence mode are then analyzed as a function of the detected positions and/or contours of cells or cell components in the cell samples, and (b) wherein the positions and/or contours of cells or cell components of the cell samples are detected in the at least one or more images of the fluorescence mode, and the detected intensities of the at least one or more images recorded in the transmission mode are then analyzed as a function of the detected positions and/or contours of cells or cell components in the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, detection of red blood cells employing a combination of brightfield/transmission and fluorescence images wherein the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide wherein images consist of pixel positions with associated intensity values, such images are processed to provide derivative images / masks that are either correlated or combined / registered to determine if an object of interest is present); wherein at least one image of the sub-region of the cell samples in the transmission mode is recorded in a first plane, and at least one image of the sub-region of the cell samples in the transmission mode is recorded in a second plane, which is different from the first plane (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample). 
	Although Ravkin discloses a stepping movement (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample), Ravkin however fails to explicitly disclose continuously moving the cell samples, and wherein the second plane is a defocused plane.
	Sabry discloses continuously moving the cell samples (see Sabry, col. 9 at lines 42-59, col. 12 at lines 56-64, and more specifically col. 11 at lines 27-37, move in a stepped manner or a continuous manner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravkin’s method using Sabry’s teachings by including the continuous movement to Ravkin’s stepping movement in order to improve the image capture process (see Sabry, col. 9 at lines 42-59, col. 12 at lines 56-64, and more specifically col. 11 at lines 27-37).
However Ravkin as modified by Sabry fails to explicitly disclose wherein the second plane is a defocused plane. 
Ortyn discloses wherein the second plane is a defocused plane (see Ortyn, [0102], [0108], image objects at multiple focal planes to improve focus on cells which may be defocused at a different focal plane).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ravkin’s method, as modified by Sabry, using Ortyn’s teachings by including the focus/defocus plane processing to Ravkin’s [as modified by Sabry] brightfield/transmission and fluorescence image processing in order to improve the analysis of cellular components (see Ortyn, [0102], [0108]).

Re Claim 2: Ravkin further discloses wherein at least one image of a sub-region of the cell samples in the transmission mode that is offset in time, later or earlier, is modified with respect to a predetermined first image of the sub-region of the cell samples in the transmission mode as a function of a temporal offset or as a function of a relative displacement of the cell samples with respect to the at least one microscopy camera between the predetermined first image and a temporally offset image, so that the predetermined first image and the temporally offset image are associated with the same sub-region of the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, and more specifically col. 4 at lines 7-15, col. 11 at lines 53-61, produce a data file which contains brightfield/transmission and fluorescence images and measurements of detected objects wherein the objects can be revisited any number of times, at any time later the coordinates of the reference points are found on the slide and centered in the camera field of view using the offset to accurately relocate all other objects in the scan file).

Re Claim 3: Ravkin further discloses wherein at least one image of a sub-region of the cell samples in the fluorescence mode that is offset in time, later or earlier, is modified with respect to a predetermined first image of the sub-region of the cell samples in the fluorescence mode as a function of a temporal offset or as a function of a relative displacement of the cell samples with respect to the at least one microscopy camera between the predetermined first image and a temporally offset image, so that the predetermined first image and the temporally offset image are associated with the same sub-region of the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, and more specifically col. 4 at lines 7-15, col. 11 at lines 53-61, produce a data file which contains brightfield/transmission and fluorescence images and measurements of detected objects wherein the objects can be revisited any number of times, at any time later the coordinates of the reference points are found on the slide and centered in the camera field of view using the offset to accurately relocate all other objects in the scan file). 

Re Claim 4: Ravkin further discloses wherein the movement of the cell samples is synchronized with a chronological sequence of the at least one or more images of the sub-region of the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers] sample stage along both axes in the plane of the sample). 

Re Claim 5: Ravkin further discloses wherein at least two images of the sub-region of the cell samples are recorded in the fluorescence mode (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample). 

Re Claim 6: Ravkin further discloses wherein, after the at least one or more images of the sub-region of the cell samples have been recorded in the transmission mode, further images are recorded in the transmission mode or in the fluorescence mode for a sub-region of the cell samples that is adjacent, to a preceding sub-region of the cell samples, wherein the further images are recorded in the same way for the adjacent sub-region as for the preceding sub-region of the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, col. 12 at lines 21-23, the brightfield/transmission images and the fluorescent images [via sequential acquisition of brightfield and fluorescent images] are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers] sample stage along both axes in the plane of the sample e.g. by 2mm). 

Re Claim 8: Ravkin further discloses wherein the at least one or more images of the sub-region of the cell samples recorded in the transmission mode at a time A and the at least one or more images of the same sub-region of the cell samples are recorded in the fluorescence mode at a time B are analyzed (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, detection of red blood cells employing a combination of brightfield/transmission and fluorescence images wherein the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide, such images are processed to provide derivative images / masks that are either correlated or combined / registered to determine if an object of interest is present), or the images of the cell samples in the transmission mode for multiple sub-regions of the cell samples are all combined into one complete image in the transmission mode are analyzed, or the images of the cell samples in the fluorescence mode for multiple sub-regions of the cell samples are all combined into one complete image in the fluorescence mode are analyzed. 

Re Claim 10: Ravkin further discloses wherein the microscope is operated in an epifluorescence mode (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, microscope system for carrying out fluorescence [preferably epi-illuminated fluorescence] imaging). 

Re Claim 11: Ravkin as modified by Sabry further discloses wherein the cell samples are moved continuously and linearly (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers - providing rectilinear motion] sample stage along both axes in the plane of the sample) (see Sabry, col. 9 at lines 42-59, col. 12 at lines 56-64, and more specifically col. 11 at lines 27-37, move in a stepped manner or a continuous manner). See claim 1 for obviousness and motivation statements.

Re Claim 12: Ravkin further discloses wherein the at least one or more images of the same sub-region of the cell samples are recorded at least in sections (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission and fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample). 

Re Claim 13: Ravkin further discloses wherein the one or more images are digitized (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, and more specifically col. 4 at lines 52-54, the images are generated and digitized via a camera CCD array). 

Re Claim 14: Ravkin further discloses wherein the at least one or more images of the same sub-region of the cell samples in the fluorescence mode are associated with each other locally (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, col. 12 at lines 21-23, the fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers] sample stage along both axes in the plane of the sample e.g. by 2mm [thereby associated with the same object of interest]). 

Re Claim 15: Ravkin further discloses wherein the at least two images of the sub-region of the cell samples are recorded in an epifluorescence mode (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, fluorescence [preferably epi-illuminated fluorescence] imaging, the fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping sample stage along both axes in the plane of the sample). 

Re Claim 16: Ravkin further discloses wherein the at least one or more images are recorded in the transmission mode and/or in the fluorescence mode for a sub-region of the cell samples that is immediately adjacent to the preceding sub-region of the cell samples (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, col. 12 at lines 21-23, the fluorescent images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers] sample stage along both axes in the plane of the sample). 

Re Claim 17: Ravkin further discloses wherein the images are automatically analyzed (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, col. 12 at lines 21-23, and more specifically col. 12 at lines 44-46, system providing automated finding of cells and storage of cell images).

Re Claim 18: Ravkin as modified by Sabry further discloses wherein at least one image of the sub-region of the cell samples in the transmission mode of the first plane and at least one image of the sub-region of the cell samples in the transmission mode of the second plane are recorded simultaneously or with a time offset (see Ravkin, abstract, col. 4 at lines 16-30, col. 5 at lines 26-36, col. 7 at lines 20-36, 44-63, col. 9 at lines 6-10, col. 11 at lines 4-15 and 59-61, the brightfield/transmission images are generated via a camera CCD array for each of a plurality of fields on the slide by stepping [using microstepping motor controllers] sample stage along both axes in the plane of the sample) (see Sabry, col. 9 at lines 42-59, col. 12 at lines 56-64, and more specifically col. 11 at lines 27-37, move in a stepped manner or a continuous manner).  See claim 1 for obviousness and motivation statements.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin as modified by Sabry and Ortyn, and further in view of Gholap (US 2014/0334696 A1, provided by Applicant’s Information Disclosure Statement – IDS).  The teachings of Ravkin as modified by Sabry and Ortyn have been discussed above.
Re Claim 7: However Ravkin as modified by Sabry and Ortyn fails to explicitly disclose wherein the images of the cell samples in the transmission mode for multiple sub-regions of the cell samples are all combined into one complete image in the transmission mode and the images of the cell samples in the fluorescence mode for multiple sub-regions of the cell samples are all combined into one complete image in the fluorescence mode. 
	Gholap discloses wherein the images of the cell samples in the transmission mode for multiple sub-regions of the cell samples are all combined into one complete image in the transmission mode and the images of the cell samples in the fluorescence mode for multiple sub-regions of the cell samples are all combined into one complete image in the fluorescence mode (see Gholap, [0022]-[0023], [0025], stitching the multiple field of view images from brightfield and fluorescence imaging to form a complete digital image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ravkin’s method, as modified by Sabry and Ortyn, using Gholap’s teachings by including the stitch processing to Ravkin’s [as modified by Sabry and Ortyn] brightfield/transmission and fluorescence image processing in order to provide faster and more accurate analysis of such microscope slide image data (see Gholap, [0001], [0022]-[0023], [0025]).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin as modified by Sabry and Ortyn, and further in view of Hayashi et al (WO 2015/162810 A1, see corresponding US 2017/0037483 A1 as the Official English language translation of this WO foreign document, provided by Applicant’s Information Disclosure Statement – IDS).  The teachings of Ravkin as modified by Sabry and Ortyn have been discussed above.
Re Claim 9: However Ravkin as modified by Sabry and Ortyn fails to explicitly disclose wherein phase-contrast images are generated from the at least one or more images in the transmission mode or from the one complete image in the transmission mode. 
	Hayashi discloses wherein phase-contrast images are generated from the at least one or more images in the transmission mode or from the one complete image in the transmission mode (see Hayashi, [0080], the brightfield/transmission image includes a phase-contrast image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ravkin’s method, as modified by Sabry and Ortyn, using Hayashi’s teachings by including the phase-contrast processing to Ravkin’s [as modified by Sabry and Ortyn] brightfield/transmission image processing in order to improve the monitoring of cells (see Hayashi, [0080]).


Obviousness-Type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, and 16 of U.S. Patent No. 11,023,705.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of ‘705 U.S. Patent obviously encompasses the present claimed invention and differ only in the terminology.
For instance, in claims e.g. 1, 5, and 16 of ‘705 U.S. Patent, the Applicants claim: “A method … continuously … (a) wherein the positions … (b) wherein the positions” in claim 1; “… wherein at least one image of the sub-region of the cell samples in the transmission mode is recorded in a first plane …” in claim 5; “wherein the second plane is a defocused plane ...” in claim 16.
Whereas, in claim 1 of present claimed invention, the Applicant recites: “A method … continuously … (a) wherein the positions … (b) wherein the positions … wherein at least one image of the sub-region of the cell samples in the transmission mode is recorded in a first plane … wherein the second plane is a defocused plane ...” in claim 1 [claims 1, 5, and 16 of ‘705 U.S. Patent in combination are a narrower version of the present claimed invention claim 1].
Accordingly, in respect to above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of claims 1, 5, and 16 of ‘705 U.S. Patent as general teachings for a method for the cytometric analysis of multiple cell samples as claimed by the present application.  The claimed invention of ‘705 U.S. Patent obviously encompasses the present claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 6, 2022